DETAILED ACTION
	This action is in response to communications filed 24 May 2021.  Applicant’s amendments to the specification and drawings are acknowledged and entered as they do not introduce new matter.  

Response to Arguments
	Applicant’s remarks on p. 7 with respect to the drawings objection have been fully considered.  Both applicant’s replacement drawings and the remarks identifying the claimed features within them are effective for withdrawal of the objection.
	Applicant’s remarks on pp. 7-9 with respect to rejection of claims 1-4 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  Applicant’s original disclosure supports the claimed subject matter, in combination.
	Applicant’s remarks on pp. 9-10 with respect to rejection of claims 1-4 under 35 U.S.C. 112(b) as being indefinite have been fully considered and are persuasive.  The rejection is withdrawn in view of applicant’s clarifying remarks with respect to the specification.
	Applicant’s remarks on pp. 10-15 with respect to the prior art rejection(s) in view of Wang et al. and Schmid et al. have been fully considered and are persuasive.  The prior art rejections are withdrawn in view of both applicant’s remarks and amendments.  Claims 1-4 patentably distinguish from the prior art with the clarifying amendment presented below.  

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided under 37 CFR 1.312.  To ensure consideration of such amendment, it must be submitted no later than the payment of the issue fee.  
Authorization for this examiner's amendment was given in an interview with applicant's representative, Benjamin Adler, on 15 June 2021.  The amendment consistently recites the plurality of laser ultrasonic emitters and their associated elements.

The application has been amended as follows:
In claim 1, amend item b) beginning at line 7 to the following:
b) the plurality of laser ultrasonic emitters comprising the optically absorbing particles embedded in polymers which are configured to generate ultrasonic pulses with known amplitude and ultrasonic frequency spectrum and configured to deliver said ultrasonic pulses at a given time through a coupling medium to a volume of interest in a subject.

Reasons for Allowance
The prior art collectively does not teach or fairly well suggest a laser ultrasonic imaging system consisting of: a nanosecond pulsed laser, a plurality of laser ultrasonic emitters comprising optically absorbing particles embedded in polymers which are configured to generate ultrasonic pulses, a detector probe consisting of an array of UWB ultrasonic transducers configured to detect ultrasonic pulses in multiple positions at or around a volume of interest, a data acquisition board consisting of an analog amplifier and an analog-to-digital converter, a field programmable gate array for signal processing, a graphical processing unit for image 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably be accompanied by the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA LAURITZEN whose telephone number is (571) 272-4303.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski, can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA LAURITZEN MOHER/
Primary Examiner, Art Unit 3793